UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-6045


TERRELL BARTEL ANTHONY MILLER,

                Plaintiff - Appellant,

          v.

KYLE PRATT, ATF AGENT; AGENT SZENTIMARIA; UNITED STATES
DISTRICT ATTORNEY FOR THE MIDDLE DISTRICT OF NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cv-00491-NCT-JLW)


Submitted:   March 30, 2017                 Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrell Bartel Anthony Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terrell Bartel Anthony Miller appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    Miller v. Pratt, No. 1:15-cv-00491-NCT-

JLW (M.D.N.C. Dec. 19, 2016).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           AFFIRMED




                                 2